 Case 1:19-cv-01692-RGA Document 36 Filed 08/10/21 Page 1 of 7 PageID #: 137




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

JAMES R. FENTON,

            Plaintiff,

      V.                               : Civil Action No. 19-1692-RGA

DAVID HENDERSON and the
DELAWARE BOARD OF PAROLE,

            Defendants.


James R. Fenton, James T. Vaughn Correctional Center, Smyrna, Delaware. Pro Se
Plaintiff.

Ryan Patrick Connell, Deputy Attorney General, Delaware Department of Justice,
Wilmington, Delaware. Counsel for Defendants.




                             MEMORANDUM OPINION




August 10, 2021
Wilmington, Delaware
     Case 1:19-cv-01692-RGA Document 36 Filed 08/10/21 Page 2 of 7 PageID #: 138




Isl Richard G. Andrews
ANDREWS, U.S. District Judge:

         Plaintiff James R. Fenton, an inmate at James T. Vaughn Correctional Center in

Smyrna, Delaware, filed this action pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12132, et seq., alleging disability discrimination during the parole process.

(D.I. 1). He appears prose and was granted leave to proceed in forma pauperis.

Before the Court are Plaintiff's motion for default judgment and motion to compel and

Defendants' motion to dismiss. (D.I. 18, 19, 26). Briefing on the motion to dismiss is

complete.

I.       BACKGROUND

         Plaintiff has been an inmate at the JTVCC since July 20, 1984. (D.I. 1 at 2). He

"was sentenced to two 3 year sentences for the rapes [he] committed and life as an

accomplice to the rape [his] co-defendant committed." (Id.). Plaintiff has been eligible

for parole since July 20, 2004. (Id.). He takes medication for schizophrenia and as long

as he is given the medication he has no disciplinary problems and has had none in over

four years. (Id.). His assessments and recommendations from mental health are

positive. (Id.). The Classification Board has recommended Plaintiff for parole three

tin:,es. (Id.).

         On September 14, 2017, the Parole Board recommended that Plaintiff work with

his counselor and Connections to develop a plan designed to provide Plaintiff an

appropriate transition to the community that contained long-term housing options and

mental health treatment. (D.I. 1 at 1; D. 1-1 at 1). Plaintiff fulfilled the request and, on

December 19, 2018, Henderson, the Chairperson of the Parole Board, wrote and
                                              1
    Case 1:19-cv-01692-RGA Document 36 Filed 08/10/21 Page 3 of 7 PageID #: 139




requested an extensive mental health evaluation and an ABEL assessment. 1 (D.1. 1 at

1~2). Plaintiff completed the ABEL assessment, but, on June 11, 2019, he was denied

parole, and the Parole Board recommended that Plaintiff "work with [his] counselor to

develop a plan for continued mental health programming/counseling and victim empathy

programs." (D.I. 1-1 at 3; D.I. 1 at 2). Plaintiff was advised that was eligible to reapply

fo'r parole consideration at any time after the expiration of forty-eight months; that is

June 2023. (D.I. 1-1 at 3). Plaintiff alleges that the Parole Board intentionally denied

him parole in violation of the ADA due to his schizophrenia. (D.I. 1 at 2).

        Defendants move for dismissal pursuant to Federal Rule of Civil Procedure

12(b)(6) on the grounds that the claims against the Board of Parole are barred by the

Eleventh Amendment, the Complaint fails to plead a plausible disability discrimination

claim, and Plaintiff never successfully challenged his continued detention in state court

or by federal habeas. (D.I. 27)

II.     LEGAL STANDARDS.

        Because Plaintiff proceeds pro se, his pleading is liberally construed and his

complaint, "however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers." See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Federal Rule of Civil Procedure 12(b)(6) permits a party to move to dismiss a complaint

for failure to state a claim upon which relief can be granted.




1The ABEL assessment is a clinical tool for evaluation and treatment assessment for
use with adult men with sexual behavior problems. See https://abelscreening.com/
history/ (last visited Aug. 9, 2021).
                                           2
  Case 1:19-cv-01692-RGA Document 36 Filed 08/10/21 Page 4 of 7 PageID #: 140




       When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court must

accept the factual allegations as true. Bell At/. Corp. v. Twombly, 550 U.S. 544, 555-56

(2007). Rule 8(a) requires "a short and plain statement of the claim showing that the

pleader is entitled to relief." Id. at 545. Factual allegations do not have to be detailed,

but must provide more than labels, conclusions, or a "formulaic recitation" of the claim

elements. Id.

       Moreover, there must be enough factual matter to state a facially plausible claim

to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facial plausibility standard is

satisfied when the complaint's factual content "allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id.

Ill.   DISCUSSION

       A.       Immunity

       Defendants argue that the claims against the Board are barred by the Eleventh

Amendment. Title II of the ADA validly abrogates sovereign immunity as to state

conduct that actually violates the Constitution. See United States v. Georgia, 546 U.S.

151, 159 (2006). To determine whether a plaintiff may sue a State for damages under

Title II, a Court must: "(1) identify which aspects of the State's alleged conduct violated

Title II; (2) identify to what extent such misconduct also violated the Fourteenth

Amendment; and (3) insofar as such misconduct violated Title II but did not violate the

Fourteenth Amendment, determine whether Congress's purported abrogation of

sovereign immunity as to that class of conduct is nevertheless valid." Bowers v.

National Collegiate Athletic Ass'n, 475 F.3d 524, 553 (3d Cir. 2007). This District has


                                              3
 Case 1:19-cv-01692-RGA Document 36 Filed 08/10/21 Page 5 of 7 PageID #: 141




previously determined that the Delaware Board of Parole is not entitled to sovereign
                                                                     I
immunity from a lawsuit implicating the right of disabled inmate. See White v. Delaware

Bd. of Parole, 2012 WL 2126920, at *4 (D. Del. June 8, 2012).

       Here, the Complaint alleges that the Board violated Title II of the ADA when it

denied Plaintiff parole on the basis of his schizophrenia. Although there is no

constitutional right to parole, see Greenholtz v. Inmates of Nebraska Penal & Corr.

Complex, 442 U.S. 1, 7 (1979), "once a state institutes a parole system, all prisoners

have a liberty interest flowing directly from the due process clause in not being denied

parole for arbitrary or constitutionally impermissible reasons." Block v. Potter, 631 F.2d

233, 236 (3d Cir. 1980). Favorably construing the Complaint to the pro se Plaintiff, he

has alleged a violation of that right. Finally, Plaintiff seeks relief under Title II for what

he alleges was the Board's improper reliance on his schizophrenia in denying him

parole. Accordingly, the Court finds that providing this avenue to relief constitutes a

valid exercise of Congress' authority to enforce the constitutional right at issue and the

Eleventh Amendment does not bar Plaintiffs ADA claim. Therefore, this aspect of the

motion to dismiss will be denied.

       8.     ADA

       Defendants next argue that Plaintiff has failed to plead a plausible claim of

disability discrimination.   In Defendants' view, the claim is insufficiently pied as the ADA

claim rests upon the bald assertion, without factual support, that the Board

discriminated again Plaintiff on the basis of schizophrenia.




                                               4
  Case 1:19-cv-01692-RGA Document 36 Filed 08/10/21 Page 6 of 7 PageID #: 142




       Title II of the ADA provides that "no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of

the services, programs, or activities of a public entity, or be subjected to discrimination

by any such entity." 42 U.S.C. § 12132. Plaintiffs allegations that he has schizophrenia

bring him within the definition of an individual with a disability. In addition, the

Complaint pleads enough facts to show that Plaintiff was otherwise qualified for parole,

having been eligible since 2004, recommended for parole three time by the

Classification Board, and completed a transition plan as requested by the Board.

       Both times when the Board denied Plaintiff parole, it recommended that Plaintiff

work with his counselor and Connections to develop a transition plan for mental health

treatment/programming/counseling. (0.1. 1-1 at 1, 3). While the denial decisions do not

expressly state that the Board based the denials on schizophrenia, that point is not

dispositive at the pleading stage. See Taylor v. Henderson, 632 F. App'x 70, 75 (3d Cir.

2015) (citing and quoting Thompson v. Davis, 295 F.3d 890, 896 n.3 (9th Cir. 2002)

"('[W]hile tt,e 1999 Board decision does not disclose the Board's reliance on

Thompson's history of substance abuse, the decision does not affirmatively prove that

the Board did not' rely on it.)." Indeed, the 2017 and 2019 Board decisions suggest that

the Board may have considered Plaintiffs schizophrenia given that both recommend

Plaintiff, with his counselor, develop mental health treatment/programming/counseling

plans. Id.

       At this juncture, Plaintiff has adequately alleged an ADA claim. Defendant's

motion to dismiss will be denied.


                                               5
    Case 1:19-cv-01692-RGA Document 36 Filed 08/10/21 Page 7 of 7 PageID #: 143




        C.    Damages Claim

        Defendants contend that Plaintiff's damages claim is barred because Plaintiff did

not successfully challenge his continued detention in state court of by federal custody.

The Complaint does not seek compensatory damages and Plaintiff acknowledged that

he does not seek damages "at this time." (See 0.1. 31 at 9). 2 Defendants' motion to

dismiss on this ground will be dismissed as moot.

IV.     MISCELLANEOUS MOTIONS

        Plaintiff's motion for default judgment (0.1. 18) will be dismissed as premature as

the Clerk of Court did not enter any party's default. See Fed. R. Civ. P. SS(a), (b).

        Plaintiff's motion to compel (D. I. 19) will also be dismissed as premature since

the Court has not yet entered a scheduling and discovery order with appropriate

deadlines.

V.      CONCLUSION

        Based upon the above discussion, the Court will: (1) dismiss as premature

Plaintiff's motion for default judgment and motion to compel (0.1. 18, 19); and (2) deny-

in-part and dismiss-in-part as moot Defendants' motion to dismiss (D.I. 26).

        An appropriate Order will be entered.




2 I note that since I am relying upon this representation, Plaintiff will not be permitted
later to seek damages for what has already occurred.
                                              6
